Exhibit 10.85a Certain confidential information contained in this document, marked by brackets and the word “Redacted” ([REDACTED]), has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. COMPOUND TRANSFER AND DEVELOPMENT AGREEMENT This COMPOUND TRANSFER AND DEVELOPMENT AGREEMENT (the “Agreement”) is entered into and effective as of July 26, 2006 (the “Effective Date”), by and between Gene Logic Inc. (“GLGC”), a Delaware corporation with a principal address at 610 Professional Drive, Gaithersburg, MD 20879, and Millennium Pharmaceuticals, Inc., (“MLNM”), a Delaware corporation with a principal address at 40 Landsdowne Street, Cambridge, MA 02139 (each a “Party” and collectively, the “Parties” to this Agreement). A.GLGC and MLNM have entered into that certain Amended and Restated Compound Development Agreement (the “Evaluation Agreement”) dated as of July 13, 2005, under which GLGC agreed and has performed an evaluation to assess disease indications for “MLN 4760” (as defined below). B.The Parties desire to enter into an arrangement on the terms and conditions set forth in this Agreement, whereby MLNM agrees to license rights to the Development Candidate (as defined below) to GLGC, and GLGC agrees to pursue commercial development of the Development Candidate. In consideration of the undertakings of the Parties in the Evaluation Agreement, and the mutual covenants and promises of the Parties set forth herein, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties agree as follows, intending to be legally bound: 1.DEFINITIONS.Whenever used in this Agreement, the terms defined in this Section 1 will have the meanings specified below. 1.1“Affiliate” means any corporation or other legal entity owning, directly or indirectly, fifty percent (50%) or more of the voting capital shares or similar voting securities of MLNM or GLGC; any corporation or other legal entity fifty percent (50%) or more of the voting capital shares or similar voting rights of which is owned, directly or indirectly, by MLNM or GLGC or any corporation or other legal entity fifty percent (50%) or more of the voting capital shares or similar voting rights of which is owned, directly or indirectly, by a corporation or other legal entity which owns, directly or indirectly, fifty percent (50%) or more of the voting capital shares or similar voting securities of MLNM or GLGC. 1.2“Biotherapeutic Compound” means any molecule that has a molecular weight in excess of 1500 Daltons and that is covered by, or is developed through activities covered by, MLNM Research Tool Patents. 1.3“Biotherapeutic Rights” means the rights to research, develop and/or commercialize a Biotherapeutic
